Case 2:17-cv-00113-JAD-GWF Document 79 Filed 01/04/19 Page 1 of 3




                                     Stipulation and Order
                                     Dismissing All Claims

                                              ECF Nos. 69, 70, 79.
Case 2:17-cv-00113-JAD-GWF Document 79 Filed 01/04/19 Page 2 of 3
Case 2:17-cv-00113-JAD-GWF Document 79 Filed 01/04/19 Page 3 of 3




                                  ORDER

    Based on the parties' stipulation [ECF No. 79] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own
fees and costs. All pending motions [ECF Nos. 69, 70] are DENIED as moot. The Clerk of
Court is directed to CLOSE THIS CASE.

                                           _________________________________
                                                        _________
                                                              ___
                                                               ____
                                                                  __________
                                           U.S. District Ju
                                                         Judge
                                                          udg    Jennifer
                                                            dge Jenn          A. Dorsey
                                                                    niiffeerr A
                                           Dated: January 7, 2019
